
	

113 HR 5299 IH: Urban Core Revitalization Act
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5299
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Mr. Turner (for himself and Mr. Fattah) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow an enhanced credit for the rehabilitation of
			 buildings located in low-income communities.
	
	
		1.Short titleThis Act may be cited as the Urban Core Revitalization Act.
		2.Enhanced rehabilitation credit for buildings located in low-income communities
			(a)In generalSubsection (a) of section 47 of the Internal Revenue Code of 1986 (relating to rehabilitation
			 credit) is amended—
				(1)by striking structure, and in paragraph (1) and inserting structure and other than a building to which paragraph (2) applies,, and
				(2)by redesignating paragraph (2) as paragraph (3) and inserting after paragraph (1) the following new
			 paragraph:
					
						(2)15 percent of the qualified rehabilitation expenditures with respect to any qualified rehabilitated
			 building (other than a certified historic structure) located in a
			 low-income community, and.
				(b)Low-Income community buildingsSection 47 of such Code is amended by adding at the end the following new subsection:
				
					(e)Low-Income community buildingsFor purposes of this section, the term low-income community has the meaning given to such term by section 45D(e), and the determination of whether a building
			 is located in such a community shall be made as of the date that the
			 physical work on the rehabilitation of the building begins..
			(c)Effective dateThe amendments made by this section shall apply with respect to rehabilitations the physical work
			 on which begins after the date of enactment of this Act.
			
